DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 7-11, and 13 are under consideration.
Rejections Necessitated By Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, in line 18, the deletion of the NP polypeptide mutations (that are amended and added back at lines 7-8) leaves the reference to the nucleotides that follow in line 18 un-associated to any gene, thus the metes and bounds cannot be determined. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 2, 7-11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claims are drawn to a genus of influenza NP with serine at 40 and/or a threonine at 204.
This encompasses a genus of sequences that have to be an isolated recombinant influenza B virus. The specification is directed to clones with improved growth and that use the Yamagata 1/73 backbone.
The claims have the functional requirement of being an influenza virus.
Applicant has described only candidate #2 from table 2 that also includes other mutations and specific gene segments but specifies specific mutations.
The mere contemplation of the claimed genus in the specification is not sufficient to
support the present claimed invention directed to a genus of influenza B viruses.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements, which are not adequately described in the specification and which is not conventional in the art as of applicant’s effective filing date. Claiming a genus of virus sequences that must possess the biological properties as contemplated by applicant’s disclosure without describing what means will do so is not in compliance with the written description requirement. Rather, it is an attempt to preempt the future before it has arrived.
(See Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997). Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a 
	Here, the specification describes certain isolates that have high growth phenotypes. 
The specification does not teach what mutations are essential or transferrable to confer the phenotype to other virus.
In one example of the prior art, McCullers et al. (Virology Volume 336, Issue 2, 5 June 2005, Pages 318-326) “Although it was evident that the Asn221Ser change in the M1 protein was necessary for expression of virulence, two questions remained. It was not clear whether other changes that occurred earlier in the adaptation process also contributed to adaptation and were therefore necessary for expression of virulence with the change in the M1, and it was not known whether an M1 containing this change could confer adaptation and/or virulence in a different background, i.e., another influenza B virus. (page 321 column 2)”
	Here applicant has not disclosed if the two mutant positions are sufficient in the in the parent virus or transferable to other virus. Without such teaching, the skilled artisan cannot recognize the claimed virus.

Applicant argues that McCullers et al. (cited by the examiner in the rejection) in the title says that a single mutation confers mouse adaptation and virulence. Applicant next describes who the virus were made and screened for and then points to the Tables 3 and 4. Applicant discusses several clones and points out that they all had serine at position 40 of NP and mutations in the segments for M and NS.  
Applicant’s arguments have been fully considered and not found persuasive. 
McCullers et al. has been considered. While the title says one thing, the passage pointed out in the rejection indicates that there could be other factors. Also, it is noted that in the one different clone they made by reverse genetics, it was altered to be “isogenic” and it is not evident that one clone or one genetically similar describes the genus of that function.
Being able to make and screen mutants is not the standard for written description. The description must disclose enough structure/function that the product can be recognized without having to screen to find of it has the property.
While the clones shown in Tables 3 and 4 do show some structural relationship, the claims do not require high titer viral clones, they do not require a mutation of serine at NP 40, and do not seem to require the combination of NP40 to SER and the combination with M and NS. Also, as noted in the 112 b rejection above, exactly what set of mutations is in the virus.
 Applicant has not described the genus of virus as now claimed by mutation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Tues-Sat, and flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648